Title: 16. To Hendrik Calkoen, 26 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 16
       Sir
       Amsterdam October 26 1780
      
      The Sixteenth, Inquiry is, “Who looses most by desertion? Do the English and German Deserters, Serve voluntarily and well in the American Army? How, can those who do not enter into the Army subsist?”
      
      These Questions, I answer with great Pleasure. There has been, from the Beginning of the War to this day, Scarcely an Example of a native Americans deserting from the Army to the English. There have been in the American Army Some Scattering Scotch, Irish, and german soldiers, Some of these have deserted but never in great Numbers. And among the Prisoners they have taken it is astonishing how few they have ever been able to perswade, by all their Flatteries, Threatnings, Promisses and even Cruelties to enlist into their Service.
      The Number of Deserters from them, has been all along Consid­erably more. Congress have generally prohibited their officers from inlisting Deserters. For some particular services Permission has been given, and they have served well.
      Those who do not inlist, into the Army, have no Difficulty to subsist. Those of them who have any Trades, as Weavers, Tailors, Smiths, shoemakers, Tanners, Curriers, Carpenters, Bricklayers, in short any trade whatsoever, enter immediately into better Business than they ever had in Europe, where they gain a better subsistance and more Money, because Tradesmen of all denomination are now much wanted. Those who have no Trade, if they are capable of any Kind of Labour, are immediately employed, in Agriculture &c., labour being much wanted and very dear.
      I am not able to tell the precise Numbers that have deserted, but if an hundred thousand were to desert they would find no difficulty in Point of subsistence or Employment, if they can and will work.
      Sir yours
      
       John Adams
      
     